Title: James Madison to William Cabell Rives, 19 April 1836
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 19th. 1836.
                            
                        
                        
                        I have recd. the copy of your speech on the 28th. of March. It is the only one I have read on the subject. It
                            contains strong points, strongly sustained. I cannot but think however that the preservation of the original journals of
                            the Legislature is undervalued; printed copies of transitory proceedings being generally neglected by the possessors, the
                            more so, the greater the number of them circulated, and when not lost, always so dispersed as to be often inaccessible:
                            whilst an original record known to exist in a central repository, can always be consulted for public or private purposes;
                            an advantage improvable by adding other repositories, selected as safeguards against casualties, and for a more convenient
                            resort.
                        In the late republication of the journals of the House of Delegates, much difficulty and delay was
                            experienced, in collecting printed copies, and I believe, that the journals of one session were never obtained. The case
                            was far worse with the journals of the senate, of which republication was not attempted.
                        The increasing pressure of my infirmities, obliges me to dictate this acknowledgment of your kind attention,
                            to another pen, instead of employing my own, in the clumsy state of my fingers.
                        Mrs. Madison joins me in respectful salutations to yourself & Mrs. Rives, who we
                            understand is now with you, and in assurances of our cordial regards, and best wishes for you both.
                        
                        
                            (signed) 
                                J. M.
                            
                        
                    